DETAILED ACTION
Claims 3-5, 8, and 11-17 are currently pending in this Office action.  Claims 11-16 are withdrawn as being directed to non-elected inventions or species.  Claims 1, 2, 6, 7, 9, and 10 stand canceled.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  This Office action is made FINAL because it contains new grounds of rejection which were necessitated by amendment.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The rejection of claims 1, 3-5, 8, and 9 under 35 U.S.C. 103 over Eberhardt et al. (WO 2008/022828 A1) in view of Sustic (US 5723546 A) is withdrawn in light of the cancelation of claim 1.
Applicant's remaining arguments filed 05/17/2021 have been fully considered but they are not persuasive.
Concerning the 103 rejection of claim 17 over Sustic, page 6 argues that “Sustic teaches to produce a polymer blend using two separate polymers to produce a resultant polymer that is substantially transparent having a single Tg and melting point […] claim 17 requires two separate polymers, distinct in different molecular weight; and is not produced with a catalyst [...] the two separate polymers of the instant invention have their own distinct melting points and Tg values.” This is insufficient to distinguish over the present claims. First, by applicant’s own admission, Sustic teaches “a blend using two separate polymers.”  This is consistent with the claimed “mixture of atactic polyolefin-based polymers.”  Second, claim 17 only specifies the molecular weights (Mn) and relative content of first atactic poly-α-olefin a1) and of second atactic poly-α-olefin a2).  Melting points and Tg values are not claimed recitations.  Sustic teaches a mixture of two atactic polyolefin-based polymers meeting the claimed Mn and content limitations for a1) and a2) as claimed.  As such, applicant’s arguments are insufficient to overcome this rejection.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The rejection was based upon Heeman in view of Sustic, not upon either reference alone.  Nonetheless, page 7 argues that “hot-melt adhesive of the instant claim 17 is significantly lower than Heeman’s.”  It appears that applicant is referring to the viscosity range as measured at 160°C with a Brookfield viscometer, spindle 27.  The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant.  In this case, applicant argues but does not show that the claimed adhesive has a lower viscosity than Heeman when measured at 160°C with a Brookfield viscometer, spindle 27.  Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.  As for Sustic, page 7 similarly relies upon a similar argument as above (“claim 17 requires two separate and distinct polymers, distinct in different molecular weights, Tg values, and melting points”) and found unpersuasive for the reasons already discussed.  Applicant’s arguments have not persuasively distinguished the claims over Heeman in view of Sustic and so the references remain applicable to the claims even as amended.

Claim Rejections - 35 USC § 112
The previous rejection of claim 1 as failing to comply with the written description requirement under 35 U.S.C. 112(a) is withdrawn in light of the claim’s cancelation.

Claim Rejections - 35 USC § 103
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sustic (US 5723546 A).

Sustic differs from the present claim only insofar as it i) teaches an overlapping range of each component; and ii) is silent as to the viscosity range when measured at 160°C with a Brookfield CAP, spindle 27.
As to i), in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.). Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Sustic teaches amounts of a first atactic poly-α-olefin, a second atactic poly-α-olefin, and tackifier that overlap with the corresponding claimed amount of a1), a2), and b), which can be optimized 
Given that Sustic teaches a HMA containing a mixture of polyolefin-based polymer with a tackifier in amounts overlapping the presently claimed ranges of teach, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare a HMA that consists of component a) of a1) and a2) and component b) as presently claimed by optimizing the relative amounts of each such that the HMA has low crystallinity and optimal tensile strength.
As to ii), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. In this case, Sustic teaches a hot-melt adhesive containing each of the presently claimed components in the claimed amounts.
While Sustic does not directly disclose a viscosity measured at 160°C, since each of the claimed components is present and rendered obvious by Sustic’s teachings, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected to prepare a hot-melt adhesive possessing a viscosity within the presently claimed range when measured at 160° C. Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.

Claims 3-5, 8, and 17 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Heemann et al. (US 2010/0256274 A1) in view of Sustic (US 5723546 A).
With respect to claim 17, Heemann at abstract, [0015] discloses a hot-melt adhesive comprising: a) 30 to 90 weight percent of at least one copolymer based upon ethylene and/or propylene optionally with C4-C12-α-olefins; b) 5 to 50 weight percent of tackifier resins; 0 to 15 weight percent of waxes; and 0.1 to 20 weight percent of additives and auxiliaries. As additives and auxiliaries, [0030]-[0033] disclose 
Heemann at [0015] teaches that the at least one copolymers based on ethylene or propylene are suitably amorphous atactic polyolefins; and at [0040] teaches that the hot-melt adhesives have a viscosity of 25000 to 25000 m·Pas as measured from 170° to 190°C (Brookfield Thermosel, spindle 27), but does not disclose i) a mixture of polyolefin-based polymer containing components a1) and a2); and ii) a viscosity measured at 160° C as claimed.
As to i), Sustic is directed to a HMA, where Col. 8 lines 5-14 discloses a polymer blend of about 2 to 40 weight percent of a high molecular weight (HMW) atactic poly-α-olefin (APAO) with about 60 to 98 weight percent of a low molecular weight (LMW) APAO and up to 5 weight percent of an additive. The amounts of HMW APAO and LMW APAO are adjusted depending upon the amount of additive included.  Id. The HMW APAO has a number average molecular weight (Mn) of about 15000 to 30000 g/mol; the LMW APAO has a Mn of 4000 to 16000 g/mol. Col. 5 line 56, claim 7. Claim 15 specifies tackifier as a suitable additive. According to Col. 4 lines 33-40, the resulting adhesive containing the polymer blend is low crystalline but exhibits high melt viscosity, open time, and tensile strength among other advantages (flexibility and high elongation at low temperatures, high temperature resistance, and improved holding power, shear adhesion failure temperature, green strength).
Given that Heemann teaches a hot-melt adhesive containing at least one copolymer based upon ethylene and/or propylene and the advantages of the polymer blend taught by Sustic, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to employ a mixture of polyolefin-based polymer containing components a1) and a2) as now claimed in order to provide a hot-melt adhesive that is low crystalline but exhibits high melt viscosity, open time, and tensile strength as well as flexibility and high elongation at low temperatures, high temperature resistance, and improved holding power, shear adhesion failure temperature, green strength.
As to ii), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “Products of identical chemical composition can not have mutually In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. In this case, Heeman in view of Sustic teach a hot-melt adhesive containing each of the presently claimed components in the claimed amounts.
While Heemann in view of Sustic do not directly disclose a viscosity measured at 160°C, since each of the claimed components is present and rendered obvious by their combined teachings, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected to prepare a hot-melt adhesive possessing a viscosity within the presently claimed range when measured at 160° C. Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.
With respect to claim 3, Heemann at [0015] specifies that the copolymer may be a propylene copolymer of propylene with ethylene, butene, hexene, methylpentene or octene; or an ethylene copolymer of ethylene with propylene, butene, hexene, methylpentene or octene.
With respect to claim 4, Heemann at [0019] disclose that suitable tackifiers include natural resins of rosin resins, which is synonymous with natural resins based on colophony as evidenced by Daintith, Ed., “Colophony” and “Rosin,” A Dictionary of Chemistry, 6th Ed., Oxford University Press, pp. 135, 465-466 (2008).
With respect to claim 5, Heemann at [0019] discloses cycloaliphatic hydrocarbon resins, polyterpene resins, aromatically modified resins, and phenolically modified polyterpenes.
With respect to claim 8, Heemann at [0030] disclose stabilizer as additive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522.  The examiner can normally be reached on Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1768